Citation Nr: 1546884	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-14 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 1970 to May 1972, and his decorations include the Combat Infantryman Badge.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT
 
1.  The evidence stands in equipoise as to whether the Veteran's left ear hearing loss is related to service.
 
2.  The evidence stands in equipoise as to whether the Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW
 
1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2015).
 
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, the Veteran contends that his exposure to loud noise during service caused him to develop hearing loss and tinnitus. The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his DD Form 214 shows that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376   (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he served in combat as a light weapons infantryman.

The Veteran's service treatment records (STRs) are negative for reports of hearing loss and tinnitus.  During his June 1970 entrance examination, an examiner documented the following pure tone thresholds, in decibels:


HERTZ
Jun. 1970
500
1000
2000
3000
4000
LEFT
5
-5
-5
Not Tested
-5

Upon separation in May 1972, the following pure tone thresholds were documented:


HERTZ
May 1972
500
1000
2000
3000
4000
LEFT
5
5
0
-5
-5

Postservice, the Veteran worked as a policeman, which required firing weapons.  The Veteran reported in September 2014, however, that he has always used hearing protection postservice.  The Board finds his report competent and credible.

During a February 2012 VA examination, an examiner documented a speech recognition score of 100 percent in the left ear and documented the following pure tone thresholds, in decibels:


HERTZ
Feb. 2012
500
1000
2000
3000
4000
LEFT
20
20
15
25
60

The examiner concluded that it is not at least as likely as not that the Veteran's hearing loss was caused by or is the result of service because his hearing was within normal limits upon enlistment and separation, and the STRs do not document any reports of hearing loss.  The examiner also noted that the Veteran reported that his hearing loss had onset 15-20 years prior, which is "well after military service."  The Board assigns little probative value to this opinion, as the examiner used a lack of evidence showing hearing loss upon separation to support the opinion that the Veteran's current hearing loss is not related to his period of active service.  As noted previously, 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits at separation.  Hensley, 5 Vet. App. at 159.  Thus, the Board finds that this opinion is inadequate and less probative than the remainder of the evidence of record.

VA obtained another medical opinion in April 2014.  The clinician reported that with normal hearing at separation, the present matter concerns hearing loss with a delayed onset.  She reported that if acoustic damage is seen, it is present at the time of exposure and not years later.  To support her opinion, she cited a 2006 report by the Institute of Medicine called "Noise and Military Service-Implications for Hearing Loss and Tinnitus," which indicates that there is no scientific basis on which to conclude that hearing loss that appears many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The clinician reported that this study remains the definitive consensus in this matter and offered a similar opinion in July 2014.

With regard to tinnitus, the February 2012 examiner also opined that it is less likely than not that the Veteran's tinnitus was caused by or is the result of military noise exposure because although the Veteran reported that tinnitus had onset 35-40 years, he did not link the onset of this condition to an event during military service or at the time of his military service, and his STRs do not document complaints of tinnitus or acoustic trauma.  This examiner provided similar opinions in April 2014 and July 2014.

Under the presumption afforded veterans who served in combat, VA must accept the Veteran's statements regarding the incurrence of an injury during service as sufficient proof of an in-service injury in the absence of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).  Thus, the Board finds that the February 2012, April 2014, and July 2014 VA medical opinions regarding the etiology of the Veteran's tinnitus are of little probative value because the examiner supported her opinions by stating that the STRs do not document hearing-related complaints.

The Veteran provided an August 2012 opinion from private audiologist Dr. C. Edwards who acknowledged the Veteran's combat history, his report that he was exposed to noise during service and did not have hearing protection at that time, his report that he noticed ringing in his ears during service, and his report that he used hearing protection postservice.  This clinician reported that "it is documented in the histopathology literature that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram," and according to the American College of Occupation and Environmental Medicine, noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus.  Further, medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of any coexisting hearing loss.  She opined that it is more likely than not that the Veteran's tinnitus and current hearing loss are related to his military noise exposure and may have worsened as a civilian.

Although Dr. Edwards reported that it was shown that the Veteran's left ear hearing acuity at 4000 Hz dropped 20 decibels between enlistment and separation, but review of the STRs shows that no change in hearing acuity was observed, Dr. Edwards correctly noted that the Veteran's hearing acuity was still within normal limits upon his separation from service. Thus, the Board finds that her opinion regarding whether hearing loss due to in-service acoustic trauma may have onset postservice is still probative.

Based on the foregoing, the Board finds that the evidence stands in equipoise with regard to whether there is a reasonable basis for delayed-onset hearing loss based on previous exposure to loud noise.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In addition, in light of Dr. C. Edwards' opinion regarding the relationship between hearing loss and tinnitus, the Board finds that service connection for tinnitus is warranted as well.



ORDER

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


